 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STACEY MERCER, an individual, whe

 

 

Plaintiff,
-against- : ORDER

RAFI AWAN, an individual: SAVITA LLC, a 19 Civ. 4880 (GBD)

foreign limited liability company,
Defendant.
GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within
thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: March 9, 2020
New York, New York

Gq 9 Donel

GHORGH B. DANIELS
United States District Judge

 
